Lewis, Chief Justice:
The administrator initiated this action as a result of injuries to Lucille Rumph which ultimately resulted in her death. The City of Bamberg interposed a demurrer which was denied. The City has appealed whereby it raises the question of sovereign immunity and the inability of the plaintiff to *222bring suit under the provisons of Section 5-7-70, S. C. Code of Laws (1976). Accordingly, the critical question is whether or not the injuries involved are the result of a defect in the street so as to be envisioned by the aforementioned statutory exception to the general rule of sovereign immunity.
We agree with the trial judge that this matter is best decided in light of the evidence to be adduced at trial. His action is affirmed and the case is remanded to the trial court for further proceedings. We intimate no opinion as to the ultimate viabality of the plaintiff’s claim.
Affirmed.
Littlejohn, Gregory and Harwell, JJ., concur.
Ness, J., disqualified.